Case 1:17-cv-00112-GJQ-PJG ECF No. 61, PageID.756 Filed 08/22/19 Page 1 of 6


                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                               __________________________


PAUL JOSEPH HARCZ, JR., et al.,

                Plaintiffs,                                          Case No. 1:17-CV-112
v.
                                                                     HON. GORDON J. QUIST
BRODY BOUCHER, et al.,

            Defendants.
_______________________________/

                                  CASE MANAGEMENT ORDER

        IT IS HEREBY ORDERED:
 Trial Date and Time                                                              TO BE SCHEDULED
 Jury or Non Jury                                                                                   Jury
 Estimated Length of Trial                                                                     7-10 days
 Rule 26(a)(1) Disclosures                                      Plaintiff:         OCTOBER 11, 2019
                                                               Defendant:          OCTOBER 11, 2019
 Disclose Name, Address, Area of Expertise and                  Plaintiff:         JANUARY 10, 2020
 a short summary of expected testimony                         Defendant:            MARCH 10, 2020
 of Expert Witnesses (Rule 26(a)(2)(A)
 Disclosure of Expert Reports                                   Plaintiff:         JANUARY 31, 2020
 (Rule 26(a)(2)(B))                                            Defendant:           AUGUST 31, 2020
 Voluntary Exchange of Documents                                                  SEPTEMBER 6, 2019
 Completion of Discovery                                                                APRIL 30, 2020
 Dispositive Motions                                                                     MAY 29, 2020
 Interrogatories will be limited to: (Single Part Questions)                     25 single part questions
 Depositions will be limited to: (Fact Witnesses Per Party)                                 10 per party
 Requests for Admission will be limited to: (Per Side)                                           no limit
 Settlement Conference                                              Date:          DECEMBER 9, 2019
                                                                   Time:                       1:30 p.m.
                                                                   Before          Hon. Phillip J. Green
 Final Pretrial Conference                                          Date:           OCTOBER 7, 2020
 Before Judge Gordon J. Quist                                       Time:                 2:00 p.m.
 ADR To Take Place On Or Before:                                                       None at this time
Case 1:17-cv-00112-GJQ-PJG ECF No. 61, PageID.757 Filed 08/22/19 Page 2 of 6



1.   TRIAL DATE AND SETTING: This case will be scheduled for trial as set forth above.

2.   JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All motions for joinder of
     parties and all motions to amend the pleadings must be filed by the date set forth in the table above.

3.   DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures, names
     of lay witnesses, identification of experts, voluntary exchange of documents, and disclosure of expert
     reports under Rule 26(a)(2), if applicable, are ordered as set forth in the table above.

4.   DISCOVERY: All discovery proceedings shall be completed no later than the date set forth in the
     table above, and shall not continue beyond this date. All interrogatories, requests for admissions, and
     other written discovery requests must be served no later than thirty days before the close of
     discovery. All depositions must be completed before the close of discovery. Interrogatories will be
     limited as set forth in the table above. Depositions will be limited as set forth in the table above.
     There shall be no deviations from this order without prior approval of the court upon good cause
     shown. Time limitations for depositions is four hours per deposition.

5.   MOTIONS:

     a.      Non-dispositive motions shall be filed in accordance with W.D. Mich. LCivR. 7.3. They
             will be referred to a magistrate judge in Grand Rapids, Michigan, pursuant to 28 U.S.C. §
             636(b)(1)(A). In accordance with 28 U.S.C. § 471, et seq., it is the policy of this Court to
             prohibit the consideration of discovery motions unless accompanied by a certification that
             the moving party has made a reasonable and good faith effort to reach agreement with
             opposing counsel on the matters set forth in the motion.

     b.      Dispositive motions shall be filed in accordance with W.D. Mich. LCivR 7.2 by the date set
             forth in the table above. If dispositive motions are based on supporting documents such as
             depositions or answers to interrogatories, only those excerpts which are relevant to the
             motion shall be filed. The case manager will notify counsel of the date for oral argument.

             Pursuant to Administrative Order 07-026, one courtesy copy of all dispositive motion
             papers (including responses and replies) and all accompanying exhibits must be
             submitted directly to the judge’s chambers on paper. The copy must be hand-delivered
             or sent via first class mail the same day the document is e-filed.

     c.      The parties are strongly encouraged to file motions in limine at least fourteen (14) calendar
             days prior to the final pretrial conference, but in no event shall they be filed later than the
             date for the submission of the proposed Final Pretrial Order.

6.   ALTERNATIVE DISPUTE RESOLUTION: No form of ADR will be ordered at this time.

7.   SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage in good
     faith settlement negotiations. A settlement conference has been scheduled at the date and time set
     forth above. Any party may request the magistrate judge to conduct an earlier settlement conference.
     Unless excused upon a showing of good cause, the attorney who is to conduct the trial shall attend
     the settlement conference. Trial counsel shall be accompanied by the client (if an individual) or an
     officer of the client with full authority to negotiate a settlement (if a corporation or other entity).
     Defendants who are officers or agencies of state government or a federal agency must be represented
     by an individual, in addition to the Assistant Attorney General or Assistant United States Attorney,
     with authority to negotiate a settlement. If the defense is controlled by an insurance company, a

                                                  -2-
Case 1:17-cv-00112-GJQ-PJG ECF No. 61, PageID.758 Filed 08/22/19 Page 3 of 6



     representative of the insurer shall also be present. All persons shall be physically present in the
     courthouse. Failure of counsel to be accompanied by an appropriate client representative with
     actual authority to negotiate a settlement on the terms sought by the opposing party(ies) may
     result in the imposition of sanctions or a citation for contempt of court.

     Three business days before the conference, each attorney shall submit to me a confidential letter
     concerning settlement. A copy need not be provided to any other party. All information in the
     settlement letter shall remain confidential and will not be disclosed to any other party without the
     approval of the writer. The confidential settlement letter shall set forth: (a) the name and title of the
     party representative who will be present at the settlement conference, with counsel’s certification that
     the representative will have full authority to settle, without the need to consult with any other party;
     (b) a very brief explanation of the nature of the case, including an identification of any parties added
     or dismissed since the time of filing; (c) a history of settlement negotiations to date, including all
     offers, demands and responses (the letter should not, however, divulge any offer made in the context
     of a voluntary facilitative mediation); (d) the policy limits of any relevant insurance coverage; (e)
     the limits on settlement authority given to counsel by the client; (f) that party’s suggestions
     concerning the most productive approach to settlement; (g) any other matter that counsel believes
     will improve the chances for settlement. Plaintiff shall also provide an estimated range of
     damages recoverable at trial and a brief analysis of the method(s) used for arriving at the
     estimate(s).

     All settlement letters shall be delivered or mailed directly to the judge conducting the conference.
     They shall not be directed to the office of the Clerk of the Court.

8.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at the date and time
     set forth above.

9.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A proposed pretrial order, entitled
     “Final Pretrial Order” shall be prepared jointly by counsel and filed three (3) business days prior
     to the final pretrial conference in the following form:

             A final pretrial conference was held on the ___ day of ______________. Appearing for the
             parties as counsel were:

                      (List the counsel who will attend the pretrial conference.)

             1.       Exhibits: The following exhibits will be offered by the plaintiff and the defendant:

                      (List separately for each party all exhibits, including demonstrative evidence and
                      summaries of other evidence, by name and number. Plaintiff shall use numbers;
                      defendant shall use letters. Indicate with respect to each exhibit whether and for
                      what reason its admissibility is challenged. Exhibits expected to be used solely for
                      impeachment purposes need not be numbered or listed until identified at trial. Each
                      party shall identify its exhibits on a form. The complete list of exhibits on a form
                      similar to Exhibit 1 must be produced at the final pretrial conference. Failure to list
                      an exhibit required to be listed by this order will result, except upon a showing of
                      good cause, in a determination of non-admissibility at trial. Objections not contained
                      in the Pretrial Order, other than objections under Evidence Rule 402 or 403, shall
                      be deemed waived except for good cause shown. See Fed. R. Civ. P. 26(a)(3)(B).)



                                                   -3-
Case 1:17-cv-00112-GJQ-PJG ECF No. 61, PageID.759 Filed 08/22/19 Page 4 of 6



           2.    Uncontroverted Facts: The parties have agreed that the following may be accepted
                 as established facts:

                 (State in detail all uncontroverted facts.)

           3.    Controverted Facts and Unresolved Issues: The factual issues remaining to be
                 determined and issues of law for the Court’s determination are:

                 (Set out each issue which is genuinely controverted, including issues on the merits
                 and other matters which should be drawn to the Court’s attention.)

           4.    Witnesses:

                 a.      Non-expert witnesses to be called by the plaintiff and defendant, except
                         those who may be called for impeachment purposes only, are:

                         (List names, addresses, and telephone numbers of all non-experts who will
                         testify. Indicate whether they are expected to testify in person, by
                         deposition videotape, or by reading of their deposition transcript. Indicate
                         all objections to the anticipated testimony of each non-expert witness. For
                         each witness listed, indicate whether the witness will be called or merely
                         may be called to testify.)

                 b.      Expert witnesses to be called by the plaintiff and defendant, except those
                         who may be called for impeachment purposes only, are:

                         (List names, addresses, and telephone numbers of all experts who will
                         testify, providing a brief summary of their qualifications and a statement of
                         the scientific or medical field(s) in which they are offered as experts.
                         Indicate whether they will testify in person, by deposition videotape, or by
                         reading of their deposition transcript. Indicate all objections to the
                         qualifications or anticipated testimony of each expert witness.)

                         It is understood that, except upon a showing of good cause, no witness
                         whose name and address does not appear in the lists required by subsections
                         (a) and (b) will be permitted to testify for any purpose, except
                         impeachment, if the opposing party objects. Any objection to the use of a
                         deposition under Fed. R. Civ. P. 32(a) not reflected in the Pretrial Order
                         shall be deemed waived, except for good cause shown.

           5.    Depositions and Other Discovery Documents:

                 All depositions, answers to written interrogatories, and requests for admissions, or
                 portions thereof, that are expected to be offered in evidence by the plaintiff and the
                 defendant are:

                 (Designate portions of depositions by page and line number. Designate answers to
                 interrogatories and requests for admissions by answer or request number.
                 Designation need not be made of portions that may be used, if at all, as
                 impeachment of an adverse party. Indicate any objections to proposed deposition
                 testimony, answers to interrogatories, and admissions.)

                                              -4-
Case 1:17-cv-00112-GJQ-PJG ECF No. 61, PageID.760 Filed 08/22/19 Page 5 of 6



                  6.        Length of Trial: Counsel estimate the trial will last approximately _____ full days,
                            allocated as follows: _____ days for plaintiff’s case; _____ days for defendant’s
                            case; _____ days for other parties.

                  7.        Prospects of Settlement: The status of settlement negotiations is:

                            (Indicate persons present during negotiations, progress toward settlement and issues
                            that are obstacles to settlement.)

         The proposed Final Pretrial Order will be signed by all counsel, signifying acceptance, and upon
         approval by the Court, with such additions as are necessary, will be signed by the Court as an order
         reflecting the final pretrial conference.

10.      MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL CONFERENCE: At the final
         pretrial conference, the parties and the Court will formulate a plan for trial, including a program for
         facilitating the admission of evidence, consider the prospects of settlement, and consider such other
         matters as may aid in the trial or other disposition of the action. Unless excused upon a showing of
         good cause, the attorney who is to conduct the trial shall attend the pretrial conference and shall come
         with full authority to act in all respects, or shall be accompanied by a representative of the party with
         such authority.

11.      PREPARATION FOR TRIAL:

         A.       Each party shall file the following not later than three business days prior to the
                  commencement of the trial:

                  i.        Proposed voir dire questions. The Court will ask basic voir dire questions. Counsel
                            for the parties will be permitted to question prospective jurors. Questioning by
                            counsel shall not be repetitive of questions asked by the Court or of questions asked
                            in the juror questionnaire.

                  ii.       Trial briefs.

         B.       The parties shall jointly file the following not later than seven (7) days prior to the trial:

                  i.        Proposed jury instructions. This Court uses Western District of Michigan’s
                            Standardized Jury Instructions for the preliminary and final instructions. A copy of
                            these instructions is available on the Court’s website (www.miwd.uscourts.gov).1
                            The court generally uses O’Malley, Grenig & Lee’s Federal Jury Practice and
                            Instructions for those not covered in the standard set. Standard instructions may be
                            submitted by number. Other non-standard instructions shall be submitted in full
                            text, one per page, and include reference to the source of each requested instruction.
                            Indicate objections, if any, to opposing counsel’s proposed instructions, with a
                            summary of the reasons for each objection.




         1
         The instructions are located within the Electronic Filing section, and you will need to use your E-Filing Login
and Password to access them. Once you have logged into the electronic filing section of the website, click Utilities, then
select WDMI Attorney References and you will see the link to the Standard Civil Jury Instructions.

                                                           -5-
Case 1:17-cv-00112-GJQ-PJG ECF No. 61, PageID.761 Filed 08/22/19 Page 6 of 6



      The parties are required to email the joint statement of the case and statement of the elements, joint
      proposed jury instructions, and joint proposed verdict form(s) in Word format to the trial judge’s
      assistant.

              ii.      A joint statement of the case and statement of the elements that must be proven by
                       each party. If the parties are unable to agree on the language of a joint statement of
                       the case, then separate, concise, non-argumentative statements shall be filed. The
                       statement(s) of the case will be read to the prospective jurors during jury selection.
                       The elements that must be proven by each party will be included in the preliminary
                       jury instructions.

12.   USE OF COURTROOM TECHNOLOGY: If a party anticipates utilizing courtroom technology
      during a hearing or trial, the party may familiarize themselves with the evidence presentation system.
      The parties must use this technology for a jury trial. Instructions on how to use the Court’s
      electronic presentation system can be arranged with an e-mail to courttech@miwd.uscourts.gov, or
      by calling (616) 456-2523, to schedule an appointment. It is anticipated that the parties will bring
      their equipment to the courtroom to identify and resolve any technical issues that may arise.




Dated: August 22, 2019                                         /s/ Gordon J. Quist
                                                              GORDON J. QUIST
                                                         UNITED STATES DISTRICT JUDGE




                                                   -6-
